DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al.
Maeda et al. disclose a vehicle lamp assembly with a plastic housing and a groove 3b, 17a on the lower surface of the housing which is designed to rupture upon application of a force.  Reference Figures 3-4.   The groove may be considered to be the first indent 3b .

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. in view of Gilleo et al. and Arlon et al.
Yasuda et al. disclose a vehicle lamp including a plastic housing 3 with horizontally disposed planar top and bottom surfaces which are disposed in the same plane relative to a plane that an impact force would be directed onto the lamp.
Yasuda et al. do not disclose an impact groove.
Gilleo et al. disclose a vehicle mounted force absorption construction with a horizontally disposed planar body 210 with a rectangularly shaped groove arrangement 270, 280 etc. on a bottom surface thereof.  The groove arrangement 270, 280, etc. has a peripheral aspect and includes various corners as well as a “rib” consisting of the raised portion with a semi-circular edge and a straight line as shown near the top right portion of Figure 3.  The “rib” is also shown in Figure 4 and is located on an extension line of the left groove that is shown to run bottom to top in Figure 4.  The “rib” is formed in the middle of a wide groove defined by walls on opposite sides of the rib curved and straight walls that form the rib. This wide groove in which the rib is located is shown in Figures 3 and 4.  This wide groove is distinct from the typical narrow grooves throughout most of the rest of the groove arrangement 270, 280, etc. There are also dimples 290 at various “corners” of the groove arrangement 270.  The horizontally disposed grooved surface body of Gilleo et al. is designed to rupture upon application of an applied force of sufficient 
Arlon et al. disclose a vehicle lamp arrangement with a housing 2 that has grooves 63 disposed on a surface of the housing at top and bottom regions to absorb force by being designed to cause a rupture in the lamp housing upon application of a force in the event of a collision.  Reference Figure 11.
It would have been obvious to one skilled in the art to provide the top and/or bottom surfaces of the plastic lamp housing of Yasuda et al. with a groove arrangement as taught by Gilleo et al. as a manner of absorbing a force applied along a plane of the top and/or bottom surfaces of the lamp housing in the event of a collision.  The motivation to combine Yasuda et al. and Gilleo et al. comes from Arlon et al. which teaches that a grooved arrangement in a housing of a lamp assembly may be used in a top and bottom region thereof to absorb an applied force in the event of a collision.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
3/1/21